Citation Nr: 1606588	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  08-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cerebral vascular accidents (CVAs) (claimed as a stroke), to include as due to an undiagnosed illness, and to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for a psychiatric disorder, to include stress, posttraumatic stress disorder (PTSD), or depression, to include as due to an undiagnosed illness, and to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran had active military service from March 1981 to July 1981, and from October 1990 to July 1991.  The latter period of service included a tour of duty in Southwest Asia during the Persian Gulf War from November 1990 to June 1991.  The Veteran also had additional service in the Virginia Army National Guard from July 1980 to September 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction (AOJ)).  

These claims were previously remanded by the Board in March 2010, September 2011, July 2013, July 2014, and December 2014.

In January 2013 and October 2015, the Board referred this case for medical expert opinions with the Veterans Health Administration (VHA).  In May 2013 and December 2015, the Board received VHA medical opinions.  The Veteran was provided copies of these opinions with an opportunity to present further argument and/or evidence.

Following the most recent readjudication of this appeal by the AOJ in the July 2015 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in August 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The record evidence shows that the Veteran's stoke symptoms have been diagnosed as multiple CVAs with residual left hemiparesis.

3.  The Veteran's CVAs were not manifested during his active military service or within one year of service discharge, are not shown to be causally or etiologically related to his active military service, and are not shown to be caused or aggravated by a service-connected disability.

4.  The Veteran does not have a current PTSD diagnosis under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 

5.  The record evidence shows that the Veteran's psychiatric symptoms have been diagnosed as depression, mood disorder, depressive disorder, and neurocognitive disorder.

6.  The Veteran's current psychiatric disorders were not manifested during his active military service, are not shown to be causally or etiologically related to his active military service, and are not shown to be caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  Service connection for CVAs (claimed as stroke), to include as due to an undiagnosed illness, and to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).

2.  Service connection for a psychiatric disorder, to include stress, PTSD, or depression, to include as due to an undiagnosed illness, and to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in August 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also informed the Veteran about the requirements for establishing secondary service connection and for establishing an undiagnosed illness.  The letter was provided prior to the initial AOJ adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's personnel records and post-service VA and private treatment records have been obtained.  Some of his STRs have been obtained.  In October 2011, VA was informed by the Social Security Administration (SSA) that after an exhaustive and comprehensive search, they were not able to locate the Veteran's medical records.  In November 2011, the AOJ issued a Formal Finding regarding the unavailability of the SSA records.  The Veteran was informed of the unavailability of these records in a November 2011 telephone conversation and provided the opportunity to submit his own copies, which he did not.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the AOJ.  Some copies of the STRs are in the claims file, but not all.  A Formal Finding that a complete copy of the STRs was unavailable was issued by the AOJ in May 2008, and the Veteran was informed of this unavailability in a letter dated in May 2008.  In response, the Veteran did not submit any copies of his STRs.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claims with these heightened duties in mind. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA general medical examination in August 2007, which involved a thorough examination of the Veteran.  In April 2010 and January 2015, the Veteran was provided VA psychiatric examinations and medical opinions, which were based upon thorough examinations of the Veteran and reviews of the Veteran's claims file.  In October 2011 and June 2015, VA medical opinions based upon reviews of the claims file.

In January 2013 and October 2015, upon reviewing the claims folder, the Board referred the claims to Veterans Health Administration (VHA) specialists for advisory medical opinions.  See 38 U.S.C.A. § 7109(a) (West 2014); 38 C.F.R. § 20.901 (2015); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  These opinions were obtained in May 2013 and December 2015, and are included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to those opinions and those comments have been included in the claims file.  The Board observes that the VHA opinions cure evidentiary deficits in the prior VA examination reports.

The Board is also satisfied as to substantial compliance with its March 2010, September 2011, July 2013, July 2014, and December 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included scheduling the Veteran for VA examinations and medical opinion, which were provided in April 2010, October 2011, January 2015, and June 2015.  To further make sure that the remands were substantially complied with, the Board also obtained VA advisory medical opinions in January 2013 and October 2015.  The remands also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  The remands also included obtaining the SSA records, which were found to be unavailable, as described above.  Finally, the remands included readjudicating the claims, which was accomplished in the July 2011, September 2013, October 2014, and July 2015 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including brain hemorrhage, brain thrombosis and psychoses, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Regarding the Veteran's undiagnosed illness theory, he is a Persian Gulf War Veteran, having served in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d). 

For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

The term undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are considered competent to report objective signs of illness.  Id.

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  See 76 Fed. Reg. 41,696-98 (July 15, 2011).  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, there is no requirement that there be competent evidence of a nexus (i.e., link) between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 310. 

As the United States Court of Appeals for Veterans Claims (Court) also acknowledged in Gutierrez, however, this presumption is rebuttable if there is affirmative evidence that an undiagnosed illness was not incurred in service or was instead caused by a supervening condition. 

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  See 38 C.F.R. § 3.317(c).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known clinical diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness. 

What is important is whether a symptom is a manifestation of a syndrome that: (1) is a clinical diagnosis accepted by VA, and (2) is shown by the evidence to be the result of service.  If so, service connection may be granted under 38 C.F.R. § 3.303(d).  If not, service connection must be considered under 38 C.F.R. § 3.317.  In the latter case, service connection may not be granted if the symptom is a manifestation of a disability attributable to a "known clinical diagnosis."

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  CVAs

The Veteran seeks service connection for CVAs, to include as secondary to the service-connected disabilities.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in August 2007, the Veteran was diagnosed with multiple CVAs with residual left hemiparesis.  Thus, the Veteran has satisfied the first element of service connection.

In this regard, the Veteran's stroke symptoms have been attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his stroke problems are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i), (ii).  There also is no competent evidence in the record of unexplained chronic multi-symptom illness.  

Following a review of the claims file, to include the prior VA examination, the October 2011 VA examiner determined that the Veteran did not have any medically unexplained chronic multisymptom illnesses which might be related to pills given for nerve gas attacks, SCUD attacks, or exposure to chemical warfare agents or toxins.  The examiner stated that any bug bites that did not fully heal, or excessive amount of flies on a cut on his head did not result in any long-term conditions, or infectious illnesses.  The examiner reasoned that the Veteran was in good health until at least 2001.  In summary, the Board finds that presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for the Veteran's current CVAs, to include as among the long term health effects associated with the infectious diseases listed at 38 C.F.R. § 3.317(c), is not warranted.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, a complete copy of the Veteran's STRs could not be located despite several attempts by the AOJ.  The Veteran has supplemented the lack of STRs with his description of in-service symptoms and events.  The Veteran contends that the CVAs may be due to other incidents in service.  These include a white pill he had to take for nerve gas attacks, many SCUD attacks, many dust storms, a head injury, a bug bite that never fully healed, exposure to chemical warfare agents or toxins, and exposure to an excessive amount of flies following a cut on his head.  See Veteran's February 2008 Notice of Disagreement (NOD).  He generally asserts feeling ill after his Persian Gulf service with the onset of headaches in service, but he does not specifically describe suffering his first stroke in service. 

The available STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's CVAs.  The Veteran's active duty ended in July 1991.  

The first post-service relevant complaint of CVAs was in a June 2003 private treatment record, which diagnosed the Veteran with a stroke.  Again, the Veteran's active duty ended in 1991.  This lengthy period without treatment for the disorder tends to weight against a finding of inservice onset.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  In short, there is no credible, competent evidence that the Veteran's CVAs first manifested in service.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

The August 2007 VA examiner did not provide a medical opinion.

As for the positive medical nexus evidence, the Veteran's VA treating physician submitted a medical opinion in October 2007.  The physician opined that the Veteran's stroke was "possibly related to" his active military service, as the Veteran reported that he was exposed to nerve gas while in Iraq.  No further rationale was provided, and the physician did not review the Veteran's claims file.

As for the negative medical nexus evidence, in May 2013, a board-certified VA Internist, following a review of the Veteran's claims file, opined that it was less likely as not that the Veteran's stroke first manifested during his period of service from October 1990 to June 1991.  The physician reasoned that there was a significant gap in the reported exposures during the Gulf War and the onset of the condition and/or symptoms.  The physician stated that medically it would be expected that there would have been continuity of these symptoms from 1991 onward, which was not the case as found on multiple treatment records from 1991 to 2000.  The physician also reasoned that it was less likely as not that any of the above disorders could be attributed to pills given for nerve gas attacks, SCUD attacks, dust storms, a head injury, a bug bite that never fully healed, exposure to chemical warfare agents or toxin, or exposure to an excessive amount of flies following a cut on his head.  The physician reasoned that there was no evidence in the STRs (during National Guard duty but after active duty) of significant illness or symptoms associated with any of these exposures.  Laboratory testing did not indicate evidence of infectious or metabolic illnesses.  The physician also reviewed and cited to Gulf War Illness related research in forming the medical opinions.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and STRs, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows: 

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

Here, the May 2013 VA physician opined that the Veteran's stroke was "possibly related" to active military service.  Thus, the opinion itself is not definitive and tends to be speculative in nature.  See generally Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  More importantly, the examiner provided no rationale supporting the apparent nexus and the Veteran's reported exposure to nerve gas while in Iraq.  Thus, the Board is unaware of the basis for the examiner's conclusion.  Thus, the Board finds that the October 2007 VA opinion is of low probative value.

In contrast, the May 2013 VA physician accurately and thoroughly characterized the evidence of record, to include the prior examinations of the Veteran.  His report of the Veteran's medical history and his clinical findings are consistent with the entire body of medical evidence of record.  Additionally, the examiner fully considered the Veteran's service connection theories on multiple bases, but found laboratory testing did not indicate symptoms associated with infectious or metabolic illness.  Furthermore, the VA examiner rendered these findings with reference to Gulf War illness literature.  Thus, the Board finds that the May 2013 VA opinion holds significant probative value which greatly outweighs the opinion of the October 2007 examiner.

As the evidence is not in equipoise, direct service connection for CVAs is not warranted.  

Furthermore, the Veteran's claim cannot be granted based on continuity of symptomatology since his military discharge.  The Veteran has not directly described the onset of CVAs in service or within one year of service discharge.  Furthermore, the May 2013 VA examiner found that the entirety of the lay and medical evidence did not demonstrate the onset of CVA until many years after service.  Thus, to the extent that the Veteran's statements may be construed as alleging the onset of CVA in service, the Board places greater probative weight to the finding of the May 2013 VA who found that the Veteran's description of symptomatology, when viewed against the entire evidentiary record, did not demonstrate the onset of CVA in service.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  

The Board will now address secondary service connection.

The first element of secondary service connection requires evidence of a current disorder.  As stated above, a current diagnosis has been established.  

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for the following disabilities: cephalgia (headaches); irritable bowel syndrome (IBS) with nausea, heartburn, and reflux due to functional gastrointestinal disorder (FGID); fatigue; and, nausea, heartburn, and reflux due to FGID.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only medical nexus opinion of record is negative.  

Specifically, in October 2011, a Veteran reviewed the Veteran's claims file, to include the prior VA examination of the Veteran.  The VA examiner determined that it was less likely than not that the Veteran's CVAs were caused by or aggravated by the service-connected fatigue, GERD, and/or tension headaches.  

The October 2011 VA examiner reasoned that, according to mayoclinic.com, a patent foramen ovale does not cause complications in most people.  It has been associated with other conditions, such as stroke and migraine, but it is unknown whether or not patent foramen ovale is a potential cause of these conditions.  Possible complications linked to patent foramen ovale include stroke.  Patent foramen ovale has been associated with an increased risk of stroke, especially those with no known cause and occurs in people under 55 years old.  Yet, most people with a patent foramen ovale will never have a stroke.  Another complication linked to patent foramen ovale is migraine with aura.  There is some evidence of a link between patent foramen ovale and migraine with aura, because some people's migraines get better after surgery to close a patent foramen ovale.  The examiner stated that there was nothing in the literature to support fatigue or GERD related to CVA.  Tension headaches cause diffuse, mild to moderate pain that is often described as feeling like a tight band around one's head.  A tension headaches or tension-type headaches is the most common type of headaches, and yet its causes are not well understood.  

The October 2011 VA examiner continued by stating that the risk factors for a stroke include: personal or family history of stroke, heart attack or transient ischemic attack (TIA) (which the examiner indicated was not found in the Veteran); being age 55 or older (the Veteran was about age 47); high blood pressure (the Veteran had a history of hypertension but did not currently require medication); high cholesterol (this was documented in 2006, but maintained on medication); cigarette smoking or exposure to secondhand smoke (the Veteran had a long term history of tobacco use); diabetes (does not have); being overweight (the Veteran was obese with a body mass index of 33.48); physical inactivity; and, cardiovascular disease.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  He gave an alternative theory to address the etiology of the current CVA - namely, the Veteran's smoking and obesity.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  

For all of these reasons, service connection for CVAs is not warranted.

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse in support of the claim.  The Board acknowledges that the Veteran and his spouse are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., an injury experienced or symptoms observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran and his spouse are competent to report that the Veteran has suffered a stroke which is corroborated by the medical record.  They allege that the CVAs were due to various exposures in service or, alternatively, as being caused or aggravated by service-connected disabilities.  However, neither the Veteran nor his spouse is shown to possess the requisite medical training and expertise to speak to the complicated medical issue regarding the onset and etiology of CVA.  To the extent that their opinions hold any probative value, they are greatly outweighed by the opinion of the VA examiners who are qualified to speak to the complex medical issues at hand.  Similarly, while the Veteran has provided Internet articles regarding undiagnosed illness, the Board places greater probative weight to the VA examiner's opinion which is based on the specific facts of this case.  

The Board notes that, under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for CVAs (claimed as a stroke), to include as secondary to the service-connected disabilities, is not warranted.

C.  Psychiatric Disorder 

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include stress, PTSD, or depression, to include as due to an undiagnosed illness and to include as due to a service-connected disability.

Initially, the Board notes that service connection for PTSD, in particular, requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DSM-IV.

The evidence necessary to establish the occurrence of a stressor during the military service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Where the claimed stressor is not related to combat, however, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.
However, during the pendency of this appeal, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.

During the pendency of the Veteran's appeal, effective August 4, 2014, VA also amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV, and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updates the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2015).  However, as the Veteran's claim was originally certified to the Board prior to December 2014, the criteria provided in the DSM-IV are controlling.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2010, the Veteran was diagnosed with depression and mood disorder.  A VA psychiatric examination was obtained in January 2015, and the examiner found no current acquired psychiatric disorder.  The examiner instead diagnosed the Veteran with mild vascular neurocognitive disorder.  Following a review of the claims file, the December 2015 VA physician determined that the Veteran no longer had an active psychiatric diagnosis.  The physician stated that the Veteran did have depression; however, it had been in sustained remission since January 2014.  Thus, the December 2015 VA physician diagnosed the Veteran with depressive disorder and mild neurocognitive disorder.  The Veteran has satisfied the first element of service connection.

In this regard, the Veteran's psychiatric symptoms, to include depression and stress, have been attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his psychiatric problems are explained, the associated disability is not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. §§ 3.317(a)(2)(i), (ii).  There also is no evidence in the record of unexplained chronic multi-symptom illness.  Following a review of the claims file, to include the prior VA examination, the October 2011 VA examiner determined that the Veteran did not have any medically unexplained chronic multisymptom illnesses which might be related to pills given for nerve gas attacks, SCUD attacks, or exposure to chemical warfare agents or toxins.  The examiner stated that any bug bites that did not fully heal, or excessive amount of flies on a cut on his head did not result in any long-term conditions, or infectious illnesses.  The examiner reasoned that the Veteran was in good health until at least 2001.  In summary, the Board finds that presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for the Veteran's current psychiatric disorder is not warranted.

Additionally, the Veteran does not have a current PTSD diagnosis under the DSM-IV.  None of the VA and private physicians who treated him for his psychiatric disorder, or the VA examiners, diagnosed the Veteran with PTSD under the DSM-IV.  The December 2015 VA physician, following a review of the Veteran's claims file, to include the prior examinations, also confirmed that the evidence did not support a diagnosis of PTSD.  Without a current diagnosis of PTSD, the claim of entitlement to service connection for PTSD cannot succeed.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

The Veteran contends that the psychiatric disorder may be due to other incidents in service.  These include a white pill he had to take for nerve gas attacks, many SCUD attacks, many dust storms, a head injury, a bug bite that never fully healed, exposure to chemical warfare agents or toxins, and exposure to an excessive amount of flies following a cut on his head.  See Veteran's February 2008 NOD.  The Veteran is a Persian Gulf War Veteran, having served in the Southwest Asia theater of operations during the Persian Gulf War.  

The available STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's psychiatric disorder.  His active military service ended in July 1991.

The first post-service relevant complaint of a psychiatric disorder was in a February 2005 private treatment record (following the Veteran's first stoke in June 2003), which documented that the Veteran had depression.  Again, the Veteran's active duty ended in July 1991.  This lengthy period without treatment for the disorder tends to weigh against a finding of inservice onset.  See Maxson, 12 Vet. App. at 453. 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, the April 2010 VA examiner, following a review of the Veteran's claims file and a physical examination of the Veteran, determined that the Veteran's mood disorder was less likely than not caused by any previous military related activity.  The examiner reasoned that neuropsychological testing indicated a diagnosis of depression without qualification, whereas it is clear that the Veteran's current mental disability was from the sequela of his strokes in the form of a mood disorder secondary to the CVAs.  The examiner pointed out that the Veteran and his wife reported at the examination that the Veteran was never depressed prior to his first stroke.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  He gave an alternative theory to address the etiology of the current psychiatric disorder - namely, the non-service-connected CVAs.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a psychiatric disorder is not warranted.

In so finding, the Board acknowledges review of the evidentiary record which includes the Veteran's journal entries documenting the stresses of his Persian Gulf war experience.  However, the Veteran and his spouse both reported to the April 2010 examiner that his psychiatric symptoms first manifested many years after his service discharge following his CVA.  This lay report of symptomatology is consistent with the medical record.  To the extent they allege the onset of a psychiatric disorder in service, the Board finds that such allegations would contradict the information provided to the VA examiner in 2010 and would also be inconsistent with the medical evidence of record.  Notably, as the Veteran has not been diagnosed with a psychosis, any lay report of continuity of symptomatology since service would not, in and of itself, be sufficient to satisy the service connection criteria.  Walker, 708 F.3d at 1331.  As such, service connection is not warranted on direct or presumptive service connection bases.

The Board will now address secondary service connection.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  The Veteran is currently service-connected for the following disabilities:  cephalgia (headaches); IBS with nausea, heartburn, and reflux due to FGID; fatigue; and, nausea, heartburn, and reflux due to FGID.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only medical nexus opinions of record are negative. 

The Veteran was afforded a VA psychiatric examination in April 2010.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner found that the Veteran manifested depression which was secondary to his general medical condition, secondary to his strokes and resulting loss of physical ability.  No further secondary service connection medical opinions were provided.

A subsequent VA treatment record dated in September 2011 found the Veteran to have a depressive disorder due to his general medical condition.  However, it was unclear if the Veteran's service-connected disabilities were included in the "general medical condition" thought to be the cause of his depression.  Accordingly, the Board remanded this issue to obtain a medical opinion.  

A VA psychiatric examination was obtained in January 2015.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that it was less likely as not that the Veteran's acquired mild vascular neurocognitive disorder was aggravated or worsened by his features of FGID that have appeared after his three strokes.

In a June 2015 addendum opinion, the January 2015 VA examiner stated that he lacked the expertise to answer the question posed.  He did not feel that he could respond more fully to a request specifically of FGID more fully than he had already put forth.

In December 2015, a VA physician reviewed the Veteran's claims file, to include the prior VA examinations, and provided an advisory medical opinion.  The physician determined that it was not at least as likely as not that the Veteran's psychiatric disorder was caused by his service-connected disabilities.  The physician reasoned that the Veteran's psychiatric disorder was etiologically related to his history of strokes in 2003 and 2006.  The physician also found that it was not at least as likely as not that the Veteran's psychiatric disorder was aggravated beyond the normal progress of the disorder by his service-connected disabilities.  The physician stated that his extensive literature review to find an association between cephalgia (headaches), IBS with nausea, heartburn, reflux due to FGID, and/or fatigue and aggravation of a neurocognitive disorder, vascular type, beyond its normal course was nonproductive.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  The examiners gave an alternative theory to address the etiology of the current psychiatric disorder - namely, his strokes and resulting loss of physical ability.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a psychiatric disorder is not warranted.

In reaching this decision, the Board has considered the lay statements from the Veteran and his spouse in support of the claim.  The Board has also considered the Internet articles submitted by the Veteran regarding undiagnosed illness.  However, neither the Veteran nor his spouse is shown to possess the requisite training and expertise to diagnose the nature and etiology of an acquired psychiatric disorder.  Additionally, their personal opinions are greatly outweighed by the VA examiner opinions as these examiners possess greater training and knowledge than the Veteran and his spouse in speaking to the medical matters at hand.  Similarly, the Board finds that the VA examiner opinions hold greater probative weight than the treatise information submitted by the Veteran as these examiners have considered the specific facts of this case.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include stress, PTSD, or depression, to include as due to an undiagnosed illness, and to include as secondary to the service-connected disabilities, is not warranted.


ORDER

The claim of entitlement to service connection for CVAs (claimed as a stroke), to include as due to an undiagnosed illness, and to include as secondary to the service-connected disabilities, is denied.

The claim of entitlement to service connection for a psychiatric disorder, to include stress, PTSD, or depression, to include as due to an undiagnosed illness, and to include as secondary to the service-connected disabilities, is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


